Citation Nr: 0403666	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include chloracne, including on the basis of exposure to an 
herbicide agent.

2.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION
The veteran had active military service from December 1967 to 
December 1969,

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) denying the veteran entitlement to 
service connection for a skin disorder to include chloracne 
and granting the veteran service connection for diabetes 
mellitus and rating this disorder as 20 percent disabling

The veteran appears to be raising the issue of service 
connectioin for eye problems secondary to diabetes.  This 
issue is referred to the RO for appropriate actuion


FINDINGS OF FACT

1. The veteran does not have chloracne or other acneform 
disease.

3.  The veteran's current skin disorder was first shown many 
years after service and is not related to service or any 
incident therein.

4.  The veteran's diabetes mellitus does not equire 
regulation of activities.


CONCLUSIONS OF LAW

1.  The veteran's current skin disorder was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred therein or aggravated by service.   to have been 
caused by herbicide exposure therein.  38 U.S.C.A. §§ 1110, 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The schedular criteria for an evaluation greater than 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 7913 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a statement of the 
case dated in January 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in a November 2001 letter, prior to the 
initial adjudication of the claim, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  In a subsequent letter 
dated in February 2002, the veteran was further informed of 
the evidence obtained as of that date by VA in connection 
with his claims.   The record discloses that VA has met its 
duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably the 
veteran's service medical records, private treatment records 
and reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Therefore, 
the Board finds that VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran service medical records show no complaints and or 
findings referable to a skin disorder.

The post service clinical evidence is dated no earlier than 
August 1986.  At that time the veteran was evaluated and 
treated by private physicians associated with he University 
of Pittsburgh for a right nose skin disorder, pathologically 
diagnosed as solar keratosis. 

Private treatment records compiled between February 1999 and 
October 2001 show evaluation and treatment for hypertension, 
diabetes mellitus and smoking cessation.  In February 1999 
the veteran presented with symptoms that included nocturia, 
polydipsia, and thirst.  A lipid profile in February showed a 
plasma glucose level of 344 mg/dl.  Glycohemoglobin was 11.5 
percent.  Diabetes mellitus new onset was diagnosed.  The 
veteran was placed on Glucophage.  When seen on follow-up 
evaluation in March 1999, it was noted that the veteran was 
scheduled for diabetic teaching and that Glucophage was 
"working wonderfully".  In October 1999 the veteran was 
noted to have had a positive hypoglycemic episode.  An entry 
in the veteran's progress notes dated in April 2000 noted 
that his recent labs had elevated glucose and a 
glycohemoglobin level of 7.0.  Type II diabetes was diagnosed 
and the veteran was informed by his physician of the need for 
weight loss, diet, and exercise.  

In October 2000, the veteran was noted to have fairly good 
sugar control.  It was also noted that he was active and that 
he finds that when he exercises his level goes much lower.  
The veteran was continued on Glucophage as well as Glucotrol 
XL.  It was noted in April 2001 that the veteran was doing 
well with no chest pain, no shortness of breath, and no 
urinary or bowel symptoms.  When seen in November 2001, the 
veteran was noted to be active during the daytime "and his 
sugars come down nicely."  The veteran's medications of 
Glucophage and Glucotrol XL were continued.

A March 2001 private eye examination showed corrected vision 
was 20/20 bilterally.  There was no diabetic retinopathy.  

On his initial VA examination in December 2001, it was 
reported that the veteran had the onset of adult diabetes 
mellitus diagnosed in 1997 by his primary care physician.  
The veteran related experiencing some hypoglycemic feeling 
about twice per month.  He was noted to have no ketoacidosis 
and to have never been hospitalized for diabetic 
complications.  His was noted to be on an ADA diet.  The 
veteran reported that he was retired and that he currently 
golf's and performs household chores.  It was noted that he 
takes Glucophage 1000 mg. b.i.d. as well as Glucotrol XL 10 
mg. in the evening.  The veteran reported that he sees his 
primary care provider every six months.  The veteran stated 
that he has fatigue feelings almost daily, once per night 
urination, and at times excessive thirst.  The examiner noted 
that neurologic and eye examinations of the veteran were 
normal.  Skin examination was also found to be normal "as 
far as a diabetic standpoint."  Following a review of the 
veteran's recent labs, non-insulin dependent diabetic on oral 
agent in good control was the diagnosis rendered

When examined by VA for skin disease in December 2001, the 
veteran related a past history of having a couple of benign 
lesions removed from his nasal area in 1986 and 1991.  It was 
noted that his main complaint was referable to hand lesions 
that come and go and the onset of lumps or nodes on his arms.  
The veteran stated that these had become noticeable for the 
last few years.  Following physical examination, significant 
for fibroma like nodules along the right upper arm and right 
posterior hand and small areas of dry scabs, minor lipomas 
were the diagnoses.  The examiner further noted as a 
diagnosis that no skin disease was identified.

He was treated for diabetes in April 2002.  The diagnosis was 
that the diabetes was not well controlled.  The private 
ohysician  streesed a good diet and exrcise.  In a letter 
dated in November 2002, Dr. McDonald reported that the 
veteran was under his care for Type II Diabetes, which has 
been difficult to control and requires multiple medications.

A December 20002 private medical statement is to the effect 
thtat the veteran uncorrected visual acuity had deterioted 
over the last 12 years along with the development of non-
insulin dependent diabtes.  He experienced flashes of light 
and spots of lihght.
Analysis

Service connection for a skin disorder to include chloracne

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2002).

The veteran claims that he developed a skin condition as a 
result of exposure to Agent Orange in service.  The 
regulations pertaining to Agent Orange exposure expanded to 
include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2003).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, soft tissue sarcoma, multiple 
myeloma, acute and subacute peripheral neuropathy and 
prostate cancer.  Id.  Regarding chloracne, other acneform 
diseases, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda, regulations only provide presumption 
of service connection if the disease is manifested within a 
year of exposure.  38 C.F.R. § 3.307(a)(6) (2003).  If a 
veteran who served in Vietnam during the Vietnam Era develops 
a disease listed as associated with Agent Orange exposure, 
exposure to Agent Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

Considering the evidence summarized above, the Board finds 
that the veteran's current skin disabilities, to the extent 
they exist, were not shown in service.  The veteran's skin 
condition, diagnosed as solar keratosis in August 1986, first 
appeared many years after service and is too remote in time 
from service to support the claim that it is related to 
service, absent competent medical opinion to this effect.  No 
such nexus opinion has been proffered.  Although the veteran 
asserts that he has a skin condition related to service, the 
Board notes that the veteran is not shown by the record to 
have any medical expertise in this matter.  Accordingly, his 
contentions as to the etiology of his disorder are not 
competent, particularly when not supported by medical 
authority.  Hyder v. Derwinski, 1 Vet. App.221, 225 (1991)  
Under these circumstances, service connection on a direct 
basis may not be granted. 

Further, chloracne has not been diagnosed and the veteran's 
skin condition is not listed as a disease that may be 
presumptively service-connected based on the veteran's 
presumed herbicide exposure in Vietnam under the above-noted 
statutory and regulatory criteria.  Therefore, service 
connection on a presumptive basis is also not warranted.   

After consideration of all the evidence, the Board finds that 
the veteran's skin condition is unrelated to his service.  
The preponderance of the evidence is against the claim of 
service connection for a skin condition, including on the 
basis of herbicide exposure, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased rating  for Diabetes Mellitus

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is a primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, 
that the Court has held that the rule articulated in 
Francisco v. Brown, did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson v. West, 
12 Vet. App. at 126 (1999).

The severity of diabetes mellitus is ascertained, for VA 
rating purposes, by application of the rating criteria set 
forth in the rating schedule, 38 C.F.R. Part 4, § 4.119 
(2003).  The criteria for rating diabetes mellitus are 
presented under Diagnostic Code 7913.

Under Diagnostic Code 7913, diabetes mellitus is evaluated as 
100 percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A disability that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated is rated as 60 percent 
disabling.  A disability that requires insulin, restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling.  Disability from diabetes mellitus requiring 
insulin or a restricted diet or oral hypoglycemic agent and 
restricted diet is rated 20 percent.  A note further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The veteran is currently rated 20 percent disabling under 
Diagnostic Code 7913 for his diabetes mellitus.  That level 
of disability as noted above contemplates symptoms requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A higher 40 percent evaluation contemplates 
symptoms that require insulin, restricted diet and regulation 
of activities.  The medical evidence does not show that the 
veteran has had his activities regulated as a result of his 
diabetes mellitus.  He has non-insulin dependent diabetes.  
Further, it is not shown by clinical evidence that the 
veteran has been hospitalized for ketoacidosis or a 
hypoglycemic reaction which h has required one or two 
hospitalizations a year, that he requires twice a month 
visits to a diabetic care provider.  Because the criteria 
contemplated for a rating in excess of 20 percent currently 
assigned are not shown, a higher rating for the veteran's 
service-connected diabetes mellitus is not warranted.  The 
evidence is not equipoise as to to warrant the application of 
the benefit of the doubt doctrine.  The 20 percent rating is 
the highest rating warranted for the appeal period.  
Fenderson v. West, 12 Vet. App. at 126 (1999).


ORDER

Service connection for a skin disorder, to include chloracne, 
including on the basis of herbicide exposure is denied.

A higher initial evaluation in excess of 20 percent for 
diabetes mellitus is denied. 



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



